under NRS 125.150(7), the court could not grant respondent a new form of
                relief by awarding alimony for school expenses under NRS 125.150(9). See
                NRS 125.150(1), (7); see generally NRCP 8 (explaining that claims for
                relief should be set forward in a pleading); Five Star Capital Corp. v.
                Ruby, 124 Nev. 1048, 1054-55, 194 P.3d 709, 713 (2008) (providing that
                claim preclusion applies to all grounds of recovery that were or could have
                been brought in the first case) Thus, because the district court lacked
                authority to grant respondent a new form of alimony under NRS
                125.150(9), we reverse the alimony award set forth in paragraphs 33-36 of
                the district court Order After Evidentiary Hearing.'
                            The increase in periodic alimony set forth in paragraph 39 of
                the Order After Evidentiary Hearing, however, was not an abuse of
                discretion. Because periodic alimony was awarded in the divorce decree,
                the district court retained jurisdiction to modify that award upon changed
                circumstances. NRS 125.150(7). We conclude that the district court did
                not abuse its discretion when it found changed circumstances and
                modified respondent's periodic alimony. Gilman v. Gilman, 114 Nev. 416,
                422, 956 P.2d 761, 764 (1998) (providing that this court reviews a
                modification of spousal support award for an abuse of discretion).
                Although the decree states that pay-down or satisfaction of the parties'
                IRS debt may not be grounds to modify alimony, the changed
                circumstances the district court relied on were independent of any pay-
                down or satisfaction of the IRS debt.


                       'Because we find that the award of rehabilitative alimony was
                improper, we do not address appellant's alternative argument that the
                district court relied on an incorrect theory of indemnification regarding
                the $10,000 tuition award.


SUPREME COURT
        OP
     NEVADA
                                                        2
(0) 1947A
                              Appellant next argues that the district court abused its
                discretion when it increased the duration of the alimony award by adding
                nine-and-a-half years of alimony at $1.00 per year, for the purpose of
                retaining jurisdiction over alimony to protect respondent from liability
                arising from appellant's future noncompliance with the divorce decree.
                Because respondent's alimony award contemplated appellant's assumption
                of the IRS debt, retaining jurisdiction over alimony in light of the future
                uncertainty of any IRS enforcement action was not an abuse of discretion.
                See Holstein v. Holstein, 412 S.E.2d 786, 789-90 (W. Va. 1991) (upholding
                a nominal alimony award made to retain jurisdiction when the wife's
                health and ability to obtain health insurance was uncertain), overruled on
                other grounds by Banker v. Banker, 474 S.E.2d 465 (W. Va. 1996); see also
                Bird v. Bird, 312 P.2d 773, 774 (Cal. Ct. App. 1957) ("[The] question of
                making a nominal award for the purpose of retaining jurisdiction to deal
                with future possibilities is one which ... is committed to the sound judicial
                discretion of the trial judge.").
                              Appellant additionally contends that the district court abused
                its discretion when it required him to maintain a life insurance death
                benefit sufficient to cover the parties' total IRS debt. This mandate was
                not provided in the divorce decree and neither was such relief properly
                requested by respondent. 2 A district court order may be modified under



                      2 The divorce decree provides: "[appellant] shall maintain
                [respondent] as a beneficiary of the death benefit of such policy in an
                amount sufficient to pay off his total child support and spousal support
                obligations. . . . Moreover, [appellant] shall not designate any remaining
                death benefit to any other beneficiary other than his own estate up to the
                amount of the parties' joint obligation to the [IRS]." (emphasis added).
                Although this language contemplates any remaining death benefit after
                                                                   continued on next page...
SUPREME COURT
        OF
     NEVADA                                           3
(01 1947A
                      NRCP 59 or NRCP 60(b), however here, no appropriate motion was made
                      and no such relief was requested. Accordingly, the portion of the district
                      court order requiring the life insurance policy death benefit to fully cover
                      the IRS debt was an abuse of discretion to the extent that it deviated from
                      the terms in the divorce decree.      Fuller v. Fuller, 106 Nev. 404, 406, 793
P.2d 1334, 1336 (1990) ("The district court does not have jurisdiction to
                      modify a decree of divorce unless a rule or statute so provides."); see also
                      Wolff v. Wolff,     112 Nev. 1355,1360, 929 P.2d 916, 919 (1996) (noting that
                      unlike spousal support, an interest in community property is not subject to
                      modification) . 3
                                    Finally, appellant challenges the district court's modification
                      of his child support obligation arguing that the district court failed to
                      make a finding that the children's needs were not being met by the
                      presumptive statutory maximum amount. The district court, however,
                      found that there was "good cause to deviate from the [child support] cap in
                      this case," and made findings regarding the appropriate factors under
                      NRS 125B.080(9). Thus, the district court did not abuse its discretion
                      when it increased appellant's child support obligation.       Herz v. Gabler-
                      Herz, 107 Nev. 117, 118-19, 808 P.2d 1, 1 (1991) (holding that a district


                      ...continued
                      the support obligations are satisfied being available for the IRS debt, it
                      does not require the death benefit to fully cover the IRS debt.

                             3 Because the parties' divorce decree states that appellant will
                      maintain respondent as a beneficiary in the amount of his alimony and
                      child support obligation, the district court did not abuse its discretion
                      when it enforced this provision of the decree and ordered appellant to
                      provide documentation that respondent would be maintained as a
                      beneficiary before she signed the documents in question.


SUPREME COURT
        OF
     NEVADA
                                                              4
(0) 1947A     7fg,A
             .4
                 court did not abuse its discretion in ordering an upward departure from
                 the statutory formula based on a factor other than increased need);   Love
                 v. Love, 114 Nev. 572, 579-80, 959 P.2d 523,528 (1998).
                             For the reasons discussed above, we
                             ORDER the judgment of the district court AFFIRMED IN
                 PART AND REVERSED IN PART AND REMAND this matter to the
                 district court to enter a new order consistent with our decision.




                                                              Gibbons




                 cc:   Hon. Jennifer Elliott, District Judge, Family Court Division
                       Robert E. Gaston, Settlement Judge
                       Radford J. Smith, Chtd. D/B/A Smith & Taylor
                       Sterling Law, LLC
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                            5
(0) 1947A    e